Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered July 6, 1994, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree (three counts), and criminal possession of a weapon in the second degree and third degrees, and sentencing him, as a second violent offender, to a term of *337I2V2 to 25 years, four terms of 7V2 to 15 years, and a term of 3V2 to 7 years, all to be served concurrently, and judgment, same court (Alvin Schlesinger, J.), rendered June 22, 1994, convicting defendant, upon his plea of guilty, of absconding from temporary release in the first degree, and sentencing him, as a second felony offender, to a consecutive term of IV2 to 3 years, unanimously affirmed.
Defendant’s challenges to the admission of evidence of threats, and to the absence of limiting instructions, are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find that the testimony was relevant to the complainant’s credibility within the context of the issues raised at trial (see, People v Wortherly, 68 AD2d 158, 162-163), and the court was not obligated to deliver a limiting instruction sua sponte.
The challenged portions of the People’s summation do not warrant reversal (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Rubin, Mazzarelli and Andrias, JJ.